                                         Case 3:12-cr-00678-MMC Document 461 Filed 07/07/20 Page 1 of 2




                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      UNITED STATES OF AMERICA,                     Case No. 12-cr-00678-MMC
                                                       Plaintiff,
                                  8
                                                                                       ORDER RE: SUPPLEMENTAL
                                                v.                                     BRIEFING
                                  9

                                  10     JAMES B. CATLEDGE and DEREK
                                         ELLIOTT,
                                  11                   Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          The Court is in receipt of the government's "Supplemental Response Re: Victim

                                  15   Restitution Letters," filed July 2, 2020, by which the government addresses issues raised

                                  16   as to the calculation of the amount of restitution to be awarded victim Joseph E. Morstein

                                  17   ("Morstein") and the proper scope of restitution to be awarded victims Steve and Sharon

                                  18   Thompson, George Hall, Elizabeth Duke, Diane Caldwell, and Kathy Avila.

                                  19          In that regard, the government has provided a detailed explanation as to its

                                  20   calculation of Morstein's loss. As to the scope of restitution to be awarded to the other

                                  21   six victims, however, all of whom seek sums based on their investments in both the Juan

                                  22   Dolio resort and Maxim Bungalows at Cofresi, the government has provided little

                                  23   information.

                                  24          Although the Court agrees it "would not be fair" to award only the "most vocal

                                  25   victims" compensation for both losses (see Supp. Response at 3:10), the government

                                  26   has not made a factual showing sufficient to support a finding that arriving at a

                                  27   determination as to all victims who incurred both losses would be "impracticable" or

                                  28   involve "complex issues of fact," see 18 U.S.C. § 366A(c)(3). Rather, the government
                                          Case 3:12-cr-00678-MMC Document 461 Filed 07/07/20 Page 2 of 2




                                  1    does no more than point out it has received "voluminous VISs and letters" and then

                                  2    conclude it is "not reasonable or appropriate" to require it to make such determination.

                                  3    (See Supp. Response at 3:13-15.)

                                  4            Accordingly, if the government is taking the position that identifying the victims

                                  5    who lost monies by reason of their investments in both the Juan Dolio resort and Maxim

                                  6    Bungalows at Cofresi, as well as determining the amount to be awarded each such

                                  7    victim, presents difficulties warranting excluding those victims' losses attributable to their

                                  8    investments in the Maxim Bungalows at Cofresi, it shall file, no later than July 24, 2020, a

                                  9    second supplemental response, setting forth therein the facts demonstrating those

                                  10   difficulties.

                                  11           IT IS SO ORDERED.

                                  12
Northern District of California
 United States District Court




                                  13   Dated: July 7, 2020
                                                                                                MAXINE M. CHESNEY
                                  14                                                            United States District Judge
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      2
